ORDER

PER CURIAM.
Steven Barnett (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying, without an evidentiary hearing, his claims that his trial counsel was ineffective in: (1) failing to introduce certain evidence; (2) failing to object during the State’s cross-examination; (3) adducing prejudicial evidence; and (4) failing to call witnesses to testify at his sentencing hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).